internal_revenue_service number release date index number ------------------ ------------------------------------------- ------------------------ ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-145486-06 date date ------------------------ --------------------------------------------- ----------------------------------------------- legend distributing a ---------------------------------------------------------------------------- -------------------------------------------------------------------- distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- controlled b ---------------------------------------------------------------------------- -------------------------------------------------------------------- controlled ------------------------------------------------------------------------ -------------------------------------------------------------------- controlled ------------------------------------------------------------------------ -------------------------------------------------------------------- corporation z business a --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------- --------------------- ---------------- ----------------------------------------------------------------------- plr-145486-06 --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- business b ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- -------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ business c ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- state w state x state y s u date v x transaction agreement ----------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------------------------- ---------------------------------- --------------------------- ------------- ------------- ------------ ----------- --------- -------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------- -------------------------------------------------------------------- tax_matters_agreement plr-145486-06 ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------- transition agreements ----------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- --------------------------- dear ------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether distribution distribution distribution distribution or distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 except as expressly stated in rulings and summary of facts distributing a a state w corporation is a publicly-held corporation and common parent of a consolidated_group of corporations distributing a has approximately u shares of common_stock outstanding certain employees and directors of distributing a hold restricted shares of distributing a common_stock and options to purchase distributing a common_stock issued in exchange for services as of date such employees and directors held v distributing a restricted shares to which sec_83 applies and with respect to which no sec_83 election has been or will be made restricted plr-145486-06 shares also as of date such employees and directors held nonvested compensatory options described in sec_1_83-7 to acquire x shares of distributing a common_stock nonvested compensatory options no holder of restricted shares or nonvested compensatory options is a controlling shareholder or a ten-percent shareholder of distributing a or controlled b as defined in sec_1_355-7 nor is any such holder a member of a coordinating group that is a controlling shareholder or a ten- percent shareholder as defined in sec_1_355-7 distributing a is engaged in business a and through its subsidiaries is engaged in business a business b and business c distributing a wholly owns controlled b a state w corporation engaged in business b controlled b wholly owns distributing which is also engaged in business b distributing wholly owns controlled and controlled controlled and controlled are both state y corporations engaged in business c controlled and controlled and business b conducted by distributing each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the financial information submitted indicates that business c conducted by in order for distributing a and controlled b each to concentrate the attention of its management and financial resources on its core business and to facilitate the combination of controlled b’s business b operations with corporation z’s business b operations to achieve significant synergies reduce expenses and improve margins making it more competitive in the marketplace distributing a proposes to separate business b from business a and business c proposed transaction the taxpayer proposes the following transaction the transaction i all intercompany accounts existing between distributing controlled and controlled will be settled ii all intercompany accounts existing between controlled b controlled and controlled will be settled iii controlled b will settle its intercompany accounts including borrowing approximately dollar_figures from third-party lenders and distributing the proceeds to distributing a in partial satisfaction of intercompany debt iv distributing a will contribute to controlled b the remaining intercompany debt amount owed by controlled b to distributing a the contribution plr-145486-06 v in order to satisfy certain state x law requirements distributing will transfer the stock of controlled and controlled directly to distributing a for no consideration the direct transfers the taxpayer proposes that the direct transfers be viewed as a distribution by distributing of the stock of controlled distribution and the stock of controlled distribution to its shareholder controlled b followed by a distribution by controlled b of the stock of controlled distribution and the stock of controlled distribution to its shareholder distributing a vi distributing a will distribute all of the stock of controlled b to the exchange agent for the benefit of the controlled b shareholders distribution in distribution holders of nonvested compensatory options held by persons becoming employees of newco following the transaction will be converted into nonvested compensatory options in controlled b stock controlled b nonvested compensatory options with the same terms and conditions vii newco a state w corporation will be organized with two wholly owned subsidiaries mergersub and mergersub viii mergersub will merge into controlled b merger and mergersub will merge into corporation z merger all fractional shares of newco that would otherwise be received by the shareholders of controlled b and the shareholders of corporation z will be bundled by the exchange agent on behalf of such shareholders and sold on the open market and the proceeds then distributed to such shareholders ix under transaction agreement each outstanding share of controlled b stock and corporation z stock held by the exchange agent for the benefit of the controlled b and corporation z shareholders the transferors will be converted into the right to receive newco common_stock once merger and merger are effective under state law the exchange agent will exchange the outstanding controlled b and corporation z shares for newco shares to which the shareholders are entitled and distribute the newco shares to such shareholders controlled b nonvested compensatory options will cease to exist and convert into nonvested compensatory options of newco with the same terms and conditions newco nonvested compensatory options and restricted shares by virtue of distribution and merger will be converted to restricted shares of newco newco restricted shares subject_to the same terms the exchange newco will enter into tax_matters_agreement with distributing a controlled b corporation z and other parties to the transaction providing for payments between newco and the other parties after the date of the transaction with respect to tax obligations or liabilities newco distributing a and other parties to the transaction will also enter into transitional agreements regarding the provision of certain transition services representations plr-145486-06 taxpayers have made the following representations concerning the transaction distributing a distributing controlled b controlled and controlled distribution 1a no part of the controlled stock deemed to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing 1b the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted 1c following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees or the employees of its affiliate 1d distribution is carried out for the following business purposes to separate business a and business c from business b in order to enable each corporation to concentrate the attention of its management and financial resources on its core business and to facilitate the combination of controlled b’s business b operations with corporation z’s business b operations in order to achieve significant synergies reduce expenses and improve margins making it more competitive in the marketplace distribution is motivated in whole or substantial part by these corporate business purposes 1e distribution is not used principally as a device for the distribution of earnings_and_profits of distributing controlled or both 1f for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 1g for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as plr-145486-06 defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 1i no intercorporate debt will exist between distributing and controlled at 1h distributing distributing a and controlled b neither accumulated their receivables nor made extraordinary payment of their payables in anticipation of the transaction the time of or subsequent to distribution distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv 1k no two parties to distribution are investment companies as defined in 1j payments made in connection with all continuing transactions between 1l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 1m there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business distribution 2a no part of the controlled stock deemed to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing 2b the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted 2c following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees or the employees of its affiliate 2d distribution is carried out for the following business purposes to separate business a and business c from business b in order to enable each plr-145486-06 corporation to concentrate the attention of its management and financial resources on its core business and to facilitate the combination of controlled b’s business b operations with corporation z’s business b operations in order to achieve significant synergies reduce expenses and improve margins making it more competitive in the marketplace distribution is motivated in whole or substantial part by these corporate business purposes 2e distribution is not used principally as a device for the distribution of earnings_and_profits of distributing controlled or both 2f for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 2g for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 2i no intercorporate debt will exist between distributing and controlled at 2h distributing distributing a and controlled b neither accumulated their receivables nor made extraordinary payment of their payables in anticipation of the transaction the time of or subsequent to distribution distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv 2k no two parties to distribution are investment companies as defined in 2j payments made in connection with all continuing transactions between 2l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of plr-145486-06 sec_355 in distributing or controlled including any predecessor or successor of any such corporation 2m there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business distribution 3a no part of the controlled stock deemed to be distributed by controlled b will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of controlled b 3b the five years of financial information submitted on behalf of the business conducted by distributing a member of the controlled b separate_affiliated_group as defined in sec_355 sag is representative of the present business operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 3c the five years of financial information of controlled is representative of the present business operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 3d following distribution the controlled b sag and controlled will continue the active_conduct of their respective businesses independently and with their separate employees 3e distribution is carried out for the following business purposes to separate business a and business c from business b in order to enable each corporation to concentrate the attention of its management and financial resources on its core business and to facilitate the combination of controlled b’s business b operations with corporation z’s business b operations in order to achieve significant synergies reduce expenses and improve margins making it more competitive in the marketplace distribution is motivated in whole or substantial part by these corporate business purposes 3f distribution is not used principally as a device for the distribution of earnings_and_profits of controlled b controlled or both 3g for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled b stock entitled to vote or percent or more of the total value of shares of all classes of controlled b stock that plr-145486-06 was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 3h for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on controlled b stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 3j no intercorporate debt will exist between controlled b and controlled at 3i distributing distributing a and controlled b neither accumulated their receivables nor made extraordinary payment of their payables in anticipation of the transaction the time of or subsequent to distribution controlled b and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv 3k payments made in connection with all continuing transactions between 3l no two parties to distribution are investment companies as defined in 3m distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled b or controlled including any predecessor or successor of any such corporation 3n there is no plan or intention to liquidate controlled b or controlled to merge either corporation with any other corporation other than merger or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business distribution 4a no part of the controlled stock deemed to be distributed by controlled b will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of controlled b plr-145486-06 4b the five years of financial information submitted on behalf of the business conducted by distributing a member of the controlled b sag is representative of the present business operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4c the five years of financial information of controlled is representative of the present business operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4d following distribution the controlled b sag and controlled will continue the active_conduct of their respective businesses independently and with their separate employees 4e distribution is carried out for the following business purposes to separate business a and business c from business b in order to enable each corporation to concentrate the attention of its management and financial resources on its core business and to facilitate the combination of controlled b’s business b operations with corporation z’s business b operations in order to achieve significant synergies reduce expenses and improve margins making it more competitive in the marketplace distribution is motivated in whole or substantial part by these corporate business purposes 4f distribution is not used principally as a device for the distribution of earnings_and_profits of controlled b controlled or both 4g for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled b stock entitled to vote or percent or more of the total value of shares of all classes of controlled b stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 4h for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on controlled b stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-145486-06 4j no intercorporate debt will exist between controlled b and controlled at 4i distributing distributing a and controlled b neither accumulated their receivables nor made extraordinary payment of their payables in anticipation of the transaction the time of or subsequent to distribution controlled b and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv 4k payments made in connection with all continuing transactions between 4l no two parties to distribution are investment companies as defined in 4m distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in controlled b or controlled including any predecessor or successor of any such corporation 4n there is no plan or intention to liquidate controlled b or controlled to merge either corporation with any other corporation other than merger or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business distribution 5a no part of the controlled b stock to be distributed by distributing a will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing a 5b the five years of financial information submitted on behalf of the business conducted by controlled a member of the distributing a sag is representative of the present business operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 5c the five years of financial information submitted on behalf of the business conducted by distributing a member of the controlled b sag is representative of the present business operations of distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-145486-06 5d following distribution the distributing a sag and the controlled b sag will continue the active_conduct of their respective businesses independently and with their separate employees 5e distribution is carried out for the following business purposes to separate business a and business c from business b in order to enable each corporation to concentrate the attention of its management and financial resources on its core business and to facilitate the combination of controlled b’s business b operations with corporation z’s business b operations in order to achieve significant synergies reduce expenses and improve margins making it more competitive in the marketplace distribution is motivated in whole or substantial part by these corporate business purposes 5f distribution is not used principally as a device for the distribution of earnings_and_profits of distributing a controlled b or both 5g for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing a stock entitled to vote or percent or more of the total value of shares of all classes of distributing a stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 5h for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled b stock entitled to vote or percent or more of the total value of shares of all classes of controlled b stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing a stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 5i no liabilities of distributing a will be assumed by controlled b or the distributing a shareholders in distribution 5j distributing distributing a and controlled b neither accumulated their receivables nor made extraordinary payment of their payables in anticipation of the transaction the time of or subsequent to distribution except for debt incurred in the ordinary course of business and transition agreements 5k no intercorporate debt will exist between distributing a and controlled b at 5l payments made in connection with all continuing transactions between plr-145486-06 distributing a and controlled b will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv 5m no two parties to distribution are investment companies as defined in 5n immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further distributing a’s excess_loss_account if any with respect to the controlled b stock will be included in income immediately before distribution see sec_1_1502-19 5o distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing a or controlled b including any predecessor or successor of any such corporation 5p there is no plan or intention to liquidate distributing a or controlled b to merge either corporation with any other corporation other than merger or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business 5q the total fair_market_value of the assets transferred to controlled b by distributing a exceeds the sum of a the amount of liabilities assumed by controlled b in connection with the exchange b the amount of liabilities owed to controlled b that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by distributing a in connection with the exchange the fair_market_value of the assets of controlled b exceeds the amount of its liabilities immediately_after_the_exchange the exchange 6a stock_or_securities for services rendered to or for the benefit of newco will not constitute in the aggregate percent or more of the stock issued in connection with the exchange and no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco which accrued on or after the beginning of the holding_period of the transferors for the debt 6b none of the controlled b stock to be transferred to newco is sec_306 stock within the meaning of sec_306 plr-145486-06 6c the transferors will not retain any rights in the property transferred to newco 6d the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined 6e all exchanges will occur on approximately the same date 6f there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock or indebtedness to be issued in the transaction 6g taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco to be received in the exchange the transferors will be in control of newco within the meaning of sec_368 6h each transferor will receive stock or other_property approximately equal to the fair_market_value of the property transferred to newco 6i newco will remain in existence and retain and use the property transferred to it in the trade_or_business of being a holding_company 6j there is no plan or intention by newco to dispose_of the transferred property 6k each of the parties to the exchange will pay its or his her own expenses if any incurred in connection with the proposed transaction 6l newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 6m taxpayers are not aware of any transferor that is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 6n newco will not be a personal_service_corporation within the meaning of sec_269a 6o the total fair_market_value of the assets transferred to newco by the controlled b shareholders exceeds the sum of a the amount of liabilities assumed by newco in connection with the exchange b the amount of liabilities owed to newco that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by the controlled b shareholders in connection with the exchange the fair_market_value of the assets of newco exceeds the amount of its liabilities immediately_after_the_exchange plr-145486-06 6p the issuance of cash in lieu of fractional shares of newco common_stock will be undertaken solely in order to save the corporation the impracticality of issuing and transferring fractional shares and will not be separately bargained-for consideration the total cash that will be paid in the transaction to the shareholders of newco in lieu of fractional shares of newco will not exceed one percent of the total consideration that will be issued in the exchange rulings based solely on the information submitted and the representations set forth above we rule as follows the direct transfers will be viewed for federal_income_tax purposes as a distribution by distributing of the stock of controlled distribution and the stock of controlled distribution to its shareholder controlled b followed by a distribution by controlled b of the stock of controlled distribution and the stock of controlled distribution to its shareholder distributing a distribution no gain_or_loss will be recognized by controlled b on its deemed receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing and controlled stock deemed to be in the hands of controlled b immediately after distribution will be the same as controlled b’s aggregate basis in the distributing stock held immediately before distribution allocated between the stock of distributing and the stock of controlled in proportion to the relative fair market values of each corporation in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock deemed to be received by controlled b will include the holding_period of the distributing stock held by controlled b provided that such stock is held as a capital_asset on the date of distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to controlled b in distribution sec_355 provided that the shareholders of controlled b acquire in the aggregate a percent interest in newco stock as defined in sec_355 and the shareholders of corporation z acquire in the aggregate a percent interest in newco stock as defined in sec_355 the 50-percent acquisitions one or more shareholders at the time of the exchange hold shares not acquired pursuant to a plan as defined in sec_1_355-7 in both controlled b and corporation z overlapping shareholders and no other acquisitions of stock pursuant to a plr-145486-06 plan as defined in sec_1_355-7 exist no gain will be recognized by distributing under sec_355 as a result of the exchange newco restricted shares and restricted shares of controlled b will not be taken into account in determining the 50-percent acquisitions to the extent that such property is subject_to sec_83 and no sec_83 election has been or will be made with respect to such property controlled b nonvested compensatory options newco nonvested compensatory options and nonvested compensatory options of corporation z will not be taken into account in determining the 50-percent acquisitions to the extent that such instruments are described in sec_1_83-7 in order to identify overlapping shareholders taxpayers may rely on their actual knowledge the receipt of cash in lieu of fractional shares in the exchange will not be taken into account in the sec_355 analysis earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distribution no gain_or_loss will be recognized by controlled b on its deemed receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing and controlled stock deemed to be in the hands of controlled b immediately after distribution will be the same as controlled b’s aggregate basis in the distributing stock held immediately before distribution allocated between the stock of distributing and the stock of controlled in proportion to the relative fair market values of each corporation in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock deemed to be received by controlled b will include the holding_period of the distributing stock held by controlled b provided that such stock is held as a capital_asset on the date of distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to controlled b in distribution sec_355 provided that the shareholders of controlled b acquire in the aggregate a percent interest in newco stock as defined in sec_355 and the shareholders of corporation z acquire in the aggregate a percent interest in newco stock as defined in sec_355 the 50-percent acquisitions one or more shareholders at the time of the exchange hold shares not acquired pursuant to a plan as defined in sec_1_355-7 in both controlled b and corporation z plr-145486-06 overlapping shareholders and no other acquisitions of stock pursuant to a plan as defined in sec_1_355-7 exist no gain will be recognized by distributing under sec_355 as a result of the exchange newco restricted shares and restricted shares of controlled b will not be taken into account in determining the 50-percent acquisitions to the extent that such property is subject_to sec_83 and no sec_83 election has been or will be made with respect to such property controlled b nonvested compensatory options newco nonvested compensatory options and nonvested compensatory options of corporation z will not be taken into account in determining the 50-percent acquisitions to the extent that such instruments are described in sec_1_83-7 in order to identify overlapping shareholders taxpayers may rely on their actual knowledge the receipt of cash in lieu of fractional shares in the exchange will not be taken into account in the sec_355 analysis earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distribution no gain_or_loss will be recognized by distributing a on its receipt of controlled stock in distribution sec_355 the aggregate basis of the controlled b and controlled stock in the hands of distributing a immediately after distribution will be the same as distributing a’s aggregate basis in the controlled b stock held immediately before distribution allocated between the stock of controlled b and the stock of controlled in proportion to the relative fair market values of each corporation in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by distributing a will include the holding_period of the controlled b stock held by distributing a provided that such stock is held as a capital_asset on the date of distribution sec_1223 no gain_or_loss will be recognized by controlled b on the distribution of the controlled stock to distributing a in distribution sec_355 provided that the shareholders of controlled b acquire in the aggregate a percent interest in newco stock as defined in sec_355 and the shareholders of corporation z acquire in the aggregate a percent interest in newco stock as defined in sec_355 the 50-percent acquisitions one or more shareholders at the time of the exchange hold shares not acquired pursuant plr-145486-06 to a plan as defined in sec_1_355-7 in both controlled b and corporation z overlapping shareholders and no other acquisitions of stock pursuant to a plan as defined in sec_1_355-7 exist no gain will be recognized by controlled b under sec_355 as a result of the exchange newco restricted shares and restricted shares of controlled b will not be taken into account in determining the 50-percent acquisitions to the extent that such property is subject_to sec_83 and no sec_83 election has been or will be made with respect to such property controlled b nonvested compensatory options newco nonvested compensatory options and nonvested compensatory options of corporation z will not be taken into account in determining the 50-percent acquisitions to the extent that such instruments are described in sec_1_83-7 in order to identify overlapping shareholders taxpayers may rely on their actual knowledge the receipt of cash in lieu of fractional shares in the exchange will not be taken into account in the sec_355 analysis earnings_and_profits will be allocated between controlled b and controlled in accordance with sec_312 and sec_1_312-10 distribution no gain_or_loss will be recognized by distributing a on its receipt of controlled stock in distribution sec_355 the aggregate basis of the controlled b and controlled stock in the hands of distributing a immediately after distribution will be the same as distributing a’s aggregate basis in the controlled b stock held immediately before distribution allocated between the stock of controlled b and the stock of controlled in proportion to the relative fair market values of each corporation in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by distributing a will include the holding_period of the controlled b stock held by distributing a provided that such stock is held as a capital_asset on the date of distribution sec_1223 no gain_or_loss will be recognized by controlled b on the distribution of the controlled stock to distributing a in distribution sec_355 provided that the shareholders of controlled b acquire in the aggregate a percent interest in newco stock as defined in sec_355 and the shareholders of corporation z acquire in the aggregate a percent interest in newco stock as defined in sec_355 the 50-percent acquisitions one or plr-145486-06 more shareholders at the time of the exchange hold shares not acquired pursuant to a plan as defined in sec_1_355-7 in both controlled b and corporation z overlapping shareholders and no other acquisitions of stock pursuant to a plan as defined in sec_1_355-7 exist no gain will be recognized by controlled b under sec_355 as a result of the exchange newco restricted shares and restricted shares of controlled b will not be taken into account in determining the 50-percent acquisitions to the extent that such property is subject_to sec_83 and no sec_83 election has been or will be made with respect to such property controlled b nonvested compensatory options newco nonvested compensatory options and nonvested compensatory options of corporation z will not be taken into account in determining the 50-percent acquisitions to the extent that such instruments are described in sec_1_83-7 in order to identify overlapping shareholders taxpayers may rely on their actual knowledge the receipt of cash in lieu of fractional shares in the exchange will not be taken into account in the sec_355 analysis earnings_and_profits will be allocated between controlled b and controlled in accordance with sec_312 and sec_1_312-10 distribution the contribution and distribution will qualify as a reorganization within the meaning of sec_368 and sec_355 distributing a and controlled b will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing a upon the contribution sec_361 no gain_or_loss will be recognized by controlled b upon the contribution sec_1032 no gain_or_loss will be recognized by the shareholders of distributing a on their receipt of controlled b stock in distribution sec_355 the aggregate basis of the distributing a and controlled b stock in the hands of the distributing a shareholders immediately after distribution will be the same as the distributing a shareholders’ aggregate basis in their distributing a stock held immediately before distribution allocated between the stock of distributing a and the stock of controlled b in proportion to the relative fair market values of each corporation in accordance with sec_1_358-2 sec_358 and b plr-145486-06 the holding_period of the controlled b stock received by the distributing a shareholders will include the holding_period of the distributing a stock held by the distributing a shareholders provided that such stock is held as a capital_asset on the date of distribution sec_1223 provided that the shareholders of controlled b acquire in the aggregate a percent interest in newco stock as defined in sec_355 and the shareholders of corporation z acquire in the aggregate a percent interest in newco stock as defined in sec_355 the 50-percent acquisitions one or more shareholders at the time of the exchange hold shares not acquired pursuant to a plan as defined in sec_1_355-7 in both controlled b and corporation z overlapping shareholders and no other acquisitions of stock pursuant to a plan as defined in sec_1_355-7 exist no gain will be recognized by distributing a under sec_355 as a result of the exchange newco restricted shares and restricted shares of controlled b will not be taken into account in determining the 50-percent acquisitions to the extent that such property is subject_to sec_83 and no sec_83 election has been or will be made with respect to such property controlled b nonvested compensatory options newco nonvested compensatory options and nonvested compensatory options of corporation z will not be taken into account in determining the 50-percent acquisitions to the extent that such instruments are described in sec_1_83-7 in order to identify overlapping shareholders taxpayers may rely on their actual knowledge the receipt of cash in lieu of fractional shares in the exchange will not be taken into account in the sec_355 analysis no gain_or_loss will be recognized by distributing a on the distribution of the controlled b stock to the distributing a shareholders in distribution sec_361 earnings_and_profits will be allocated between distributing a and controlled b in accordance with sec_312 and sec_1_312-10 to the extent that payments made between distributing a and newco pursuant to the tax_matters_agreement a relate to a taxable_period ending on or before the transaction or to a taxable_period beginning before and ending after the transaction and b do not become fixed and ascertainable until after the transaction such payments will be treated as occurring immediately before the transaction the exchange plr-145486-06 the transfers by the transferors to newco represent a transaction within the provisions of sec_351 revrul_68_357 1968_2_cb_144 accordingly no gain_or_loss will be recognized by the transferors on the transfer of their stock to newco sec_351 the basis in the newco common_stock received by the transferors will be the same as their basis in the respective property transferred sec_358 the holding_period of the newco common_stock received by the transferors will include the period during which each shareholder held the respective property transferred provided that such property was held as a capital_asset at the time of the exchange sec_1223 no gain_or_loss will be recognized by newco on the receipt of controlled b stock in exchange for its newco common_stock transferred in the exchange sec_1032 the basis in the controlled b stock received by newco will be the same as the basis of such property in the hands of the transferors sec_362 the holding_period of the controlled b stock received by newco will include the holding_period during which such property was held by the respective transferors sec_1 the receipt by controlled b shareholders of cash in lieu of fractional shares of newco stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the controlled b shareholders as part of the exchange and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange the gain_or_loss if any determined using the basis allocated to the fractional shares in ruling and the holding_period given the fractional shares in ruling will be treated as a capital_gain or loss provided the stock was held as a capital_asset by the selling shareholder sec_1001 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-145486-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ______________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
